In a consolidated proceeding pursuant to CPLR article 78 to compel the Board of Education of the City of New York to reinstate the petitioners’ decedents as teachers as of February 1, 1967 and to retire them as of the date of their deaths, with all the rights and privileges flowing therefrom, the appeal is from a judgment of the Supreme Court, Kings County, dated April 14, 1978, which granted said relief. Judgment reversed, on the law, with $50 costs and disbursements, and proceeding dismissed on the merits. The causes of action of petitioners’ decedents accrued in January, 1967. Petitioners, who represent the estates of two deceased school teachers, first filed claims for reinstatement of their deceased husbands in 1973. The inordinate delay in asserting the claims for reinstatement constituted laches (see Matter of MacMaster v Harvey, 239 App Div 553). When the equitable defense of laches is invoked in an article 78 proceeding in the nature of mandamus, proof of unexcused delay without more may be sufficient to sustain the defense (see Matter of Sheerin v New. York Fire Dept. Arts. 1 & IB Pension Funds, 46 NY2d 488, 495). Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.